1
2
3                                                                             JS-6
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10
11   FRANCES K. OPELLE,                                   CASE NO. SA CV 17-0961-DOC
12                  Plaintiff,                            (KESx)
             v.                                           Assigned to: District Judge David O.
13                                                        Carter, Courtroom 9-D; Magistrate
     DOUGLAS CRANE KNEUBUHL                               Judge Karen E. Scott, Courtroom 6-D
14
     aka MIKE KNEUBUHL,
15                                                        JUDGMENT
                    Defendant.
16
17
18
19           Pursuant to the Court’s Findings of Fact and Conclusions of Law (Dkt. 125)
20   entered after a Court trial, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
21   that:
22           Judgment is entered in favor of Defendant as to Plaintiff’s claims against
23   Defendant.
24
     DATED: February 12, 2019
25
26                                                     DAVID O. CARTER
                                                UNITED STATES DISTRICT JUDGE
27
28
                                                  -1-
                                               JUDGMENT
     CASE NO. SA CV 17-0961-DOC (KESx)
